DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-3, 5-13, 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,359,763 B2 issued to Cama et al. in view of U.S. Pub. No. 2015/0242929 A1 to Wilkinson et al. and further in view of U.S. Pub. No. 2015/03795999 A1 to Bodell et al.
 
Instant Application No. 16/390,771
U.S. Pat. No. 10,359,763 B2
Claim 1:
A method comprising: 
operating a three-dimensional (3D) solid product in an environment from a plurality of environments;




correlating the problem with a set of factors, wherein a factor in the set of factors corresponds to a characteristic of the environment in which the operation is performed; 
prototyping a modified design of the product, the modified design of the product being configured to solve the problem; and 
providing a 3D printing specification corresponding to the prototype, responsive to the modified design solving the 




Claim 2:
    The method of claim 1, further comprising: determining a user who reported the problem; allowing only the user to obtain the specification of the modified design, wherein the problem is a user-specific problem related only to the user, and wherein the modified design solves the user-specific problem; accepting from the user an input, the input causing a further modification of the modified design to produce a second specification; 

Claim 3:
   The method of claim 1, further comprising: allowing a group of users to obtain the specification of the modified design, wherein the problem is a general problem related to the group, and wherein the modified design solves the general problem; accepting an input from a user in the group, the input forming a feedback; and adding the feedback to the report data.  


Claim 5:


Claim 6:
   The method of claim 5, wherein the weighting rule is applicable to the report data.  

Claim 7:
   The method of claim 5, wherein the weighting rule is applicable to the product.  

Claim 8:


Claim 9:
    The method of claim 1, further comprising: analyzing textual data in the collection of report data using a Natural Language Processing (NLP) engine; analyzing image data in the collection of report data using image analysis engine; and extracting the set of factors from the textual data and the image data.  

Claim 10:
     A computer program product comprising a computer readable storage device, and program 
   
    program instructions to operate a three-dimensional (3D) solid product in an environment from a plurality of environments; 





    program instructions to identify, using an analytical model, from a collection of report data about a performance of the product, a problem related to an operation of the product in the environment; 

    program instructions to prototype a modified design of the product, the modified design of the product being configured to solve the problem; and 
   program instructions to provide a 3D printing specification corresponding to the prototype, responsive to the modified design solving the problem with the factor in a simulation system.  






Claim 11:
    The computer usable program product of claim 10, further comprising: program instructions to determine a user who reported the problem; program instructions to allow only the user to obtain the specification of the modified design, wherein the problem is a user-specific problem related only to the user, and wherein the modified design solves the user- specific problem; program instructions to accept from the user an input, the input causing a further modification of the modified design to produce a second specification; and program 

Claim 12:
   The computer usable program product of claim 10, further comprising: program instructions to allow a group of users to obtain the specification of the modified design, wherein the problem is a general problem related to the group, and wherein the modified design solves the general problem; program instructions to accept an input from a user in the group, the input forming a feedback; and program instructions to add the feedback to the report data.  


   The computer usable program product of claim 10, further comprising:  Page 38 of 42 Docket No. END920150190US02program instructions to simulate, in the simulation system using a processor and a memory, the factor and the operation related to the problem. 



Claim 15:
   The computer usable program product of claim 14, wherein the weighting rule is applicable to the report data.  

Claim 16:
   The computer usable program product of claim 14, wherein the 



Claim 17:
  The computer usable program product of claim 10, wherein the correlating uses a correlation rule.

Claim 19:
  A computer system comprising a processor, a computer-readable memory, and a computer readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising: 



 program instructions to operate a three-dimensional (3D) solid product in an environment from a plurality of environments; 
  





  program instructions to identify, using an analytical model, from a collection of report data about a performance of the product, a problem related to an operation of the product in the environment; 

   program instructions to prototype a modified design of the product, the modified design of the product being configured to solve the problem; and 





   program instructions to provide a 3D printing specification corresponding to the prototype, responsive to the modified design 

   A method comprising: manufacturing a three-dimensional (3D) solid product to operate in a plurality of environments; 
   collecting, from the plurality of environments, report data about a performance of the product in the plurality of environments; 


   correlating the problem with a set of factors, wherein a factor in the set of factors corresponds to a characteristic of the environment in which the operation is performed; 3D prototyping a modified design of the product, the modified design of the product being configured to solve the problem; 
   simulating, in a simulation system using a processor and a memory, the factor and the operation related to the problem; and 3D printing, responsive to the modified design 

Claim 2:
  The method of claim 1, further comprising: determining a user who reported the problem; allowing only the user to obtain a specification of the modified design, wherein the problem is a user-specific problem related only to the user, and wherein the modified design solves the user-specific problem; accepting from the user an input, the input causing a further modification of the modified design to produce a second specification; and providing the second 

Claim 3:
  The method of claim 1, further comprising: allowing a group of users to obtain a specification of the modified design, wherein the problem is a general problem related to the group, and wherein the modified design solves the general problem; accepting an input from a user in the group, the input forming a feedback; and adding the feedback to the report data for the analyzing. 

Claim 4:
    The method of claim 1, further comprising: assigning a weight to 



Claim 5:
    The method of claim 4, wherein the weighting rule is applicable to the report data. 

Claim 6:
   The method of claim 4, wherein the weighting rule is applicable to the product. 

Claim 7:


Claim 8:
    The method of claim 1, further comprising: analyzing textual data in the collection of report data using a Natural Language Processing (NLP) engine; analyzing image data in the collection of report data using image analysis engine; and extracting the set of factors from the textual data and the image data. 

Claim 9:
   A computer program product comprising one or more computer-readable storage devices, and 
     program instructions to manufacture a three-dimensional (3) solid product to operate in a plurality of environments; 
  program instructions to collect, from the plurality of environments, report data about a performance of the product in the plurality of environments; 
   program instructions to identify, using an analytical model, from the report data a problem related to an operation of the product in an environment from the plurality of environments; 

   program instructions to 3D prototype a modified design of the product, the modified design of the product being configured to solve the problem; 
   program instructions to simulate, in a simulation system using a processor and a memory, the factor and the operation related to the problem; and program instructions to 3D print, responsive to the modified design solving the problem with the factor in the simulation system, a 3D prototype 

Claim 10:
   The computer program product of claim 9, the stored program instructions further comprising: program instructions to determine a user who reported the problem; program instructions to only the user to obtain a specification of the modified design, wherein the problem is a user-specific problem related only to the user, and wherein the modified design solves the user-specific problem; program instructions to accept from the user an input, the input causing a further modification of the modified design to produce a second specification; 

Claim 11:
   The computer program product of claim 9, the stored program instructions further comprising: program instructions to allow a group of users to obtain a specification of the modified design, wherein the problem is a general problem related to the group, and wherein the modified design solves the general problem; program instructions to accept an input from a user in the group, the input forming a feedback; and program instructions to add the feedback to the report data for the analyzing.

   The computer program product of claim 9, the stored program instructions further comprising: program instructions to assign a weight to the problem according to weighting rule; program instructions to select, according to the weight assigned to the problem, the problem for prototyping. 

Claim 13:
  The computer program product of claim 12, wherein the weighting rule is applicable to the report data.


Claim 14:



Claim 15:
  The computer program product of claim 9, wherein the correlating uses a correlation rule.

Claim 16:
A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least 
  program instructions to manufacture a three-dimensional (3) solid product to operate in a plurality of environments; 
    program instructions to collect, from the plurality of environments, report data about a performance of the product in the plurality of environments; 
   program instructions to identify, using an analytical model, from the report data a problem related to an operation of the product in an environment from the plurality of environments; 
    program instructions to correlate the problem with a set of factors, 
   program instructions to 3D prototype a modified design of the product, the modified design of the product being configured to solve the problem; program instructions to simulate, in a simulation system using a processor and a memory, the factor and the operation related to the problem; and 
   program instructions to 3D print, responsive to the modified design solving the problem with the factor in the simulation system, a 3D prototype of the product according to the modified design. 



Cama does not explicitly teach assembling a collection of report data from a plurality of data sources reported by a plurality of users regarding a problem related to an operation of a three-dimensional (3D) solid product in respective  environments, 
extracting information from the collection of report data according to a set of association rules, 
wherein the correlating includes identifying the factor by identifying a portion of the information that contributed to the problem, and 
wherein the prototyping includes simulating the modified design and the factor in a simulation system, wherein the simulating includes examining performance of the modified design with a simulation of the factor.
Wilkinson teaches assembling a collection of report data from a plurality of data sources reported by a plurality of users regarding a problem related to an operation of a three-dimensional (3D) solid product in respective  environments (“...FIG. 2 illustrates a sample process for providing a sizing recommendation for wearable items such as footwear. A The data can include a set of internal measurements and other fit and performance parameters that may be obtained for each wearable item and imported into the data set such that a two dimensional (2D) or three dimensional (3D) representation of the wearable item may be constructed. The data set also may include feedback about the wearable items as reviewed by multiple consumers, as will be described in more detail below...In an additional feature, the system may solicit and collect feedback from multiple users of the recommendation system. The system can store this feedback, aggregate and analyze this feedback, and use it to improve the item recommendation system. Additionally, the system can analyze the feedback to identify any particular trends related to a specific manufacturer or item. In this case, the system may send information related to the feedback to the manufacturer for review. This provides a means for large-scale collection and transmission of item specific review information to a manufacturer. Based upon the feedback information, the manufacturer may decide to alter an item they are currently producing, or produce a new item based upon the feedback. The feedback aggregation and analysis, and subsequent use of the feedback information, is described in greater detail in the following discussion of FIGS. 9-11... Similarly, the recommendation system can be used to provide 1114 suppliers or manufacturers of the items being reviewed with the feedback information. The recommendation system may monitor the feedback information to identify one or more trends in the information such as a collection of reviewers having the same or similar negative feedback regarding an item. If the number of reviewers exceeds a particular threshold as set by the manufacturer (e.g., 25%), the recommendation system may be configured to provide 1114 the manufacturer with a notice indicating the negative feedback...” paragraphs 0042/0071/0092) and 
extracting information from the collection of report data according to a set of association rules (a particular threshold as set by the manufacturer (e.g., 25%)) (“...Similarly, the recommendation system can be used to provide 1114 suppliers or manufacturers of the items being reviewed with the feedback information. The recommendation system may monitor the feedback information to identify one or more trends in the information such as a collection of reviewers having the same or similar negative feedback regarding an item. If the number of reviewers exceeds a particular threshold as set by the manufacturer (e.g., 25%), the recommendation system may be configured to provide 1114 the manufacturer with a notice indicating the negative feedback...” paragraph 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cama with the teaching of Wilkinson because the teaching of Wilkinson would improve the system of Cama by providing feedback data set about of items as reviewed by multiple consumers (by providing large sample of feedback) to allow manufacturers alter or correct issues/problem during subsequent fabrication. 
Bodell teaches wherein the correlating includes identifying the factor by identifying a portion of the information that contributed to the problem (“...In some embodiments, the model input tools 302 may be used to allow the system 100 to receive a manufacturable model of a product to be fabricated on demand. The manufacturable model may include information about dimensions, shapes, tolerances, materials, fabrication processes, and other data or requirements related to the product to be fabricated. For The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining whether the received model is in the correct format, includes the appropriate files (e.g., drawing files, part files, assembly files, etc.), etc. The model completeness verification tools 304 may also be used to request further information from the user. For example, if the model input by the user is not a three-dimensional representation of the product, the user interaction framework 110 may request further input by the user, such as a photograph of the product to be fabricated...Once the model has been verified to be complete as a manufacturable model, the model validation tools 306 may be used to, for example, validate or analyze, for the manufacturable model or a product fabricated based on the model, the representation of product dimensions or configuration, representation of material tolerances, sensitivity to different fabrication or performance scenarios, compliance with industry, regulatory, quality, or safety standards, etc. For example, the tools 306 may include a set of consistency checking rules to facilitate validating the 3D configuration of the product from the model. The tools 306 may also provide error messages to aid the designer to make corrections or alterations to the model. In some implementations, the tools 306 can be configured to test product designs for defects before prototypes are fabricated. The model validation tools 306 may help the user improve or optimize the model. For example, the model validation tools 306 may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like. In some embodiments, the model validation tools 306 may receive user-provided attributes relating to how the fabricated product might perform under various environmental conditions or scenarios. The user (or system) may make such a determination by using the model validation tools 306 to subject the model of the product to a simulation of environmental conditions using the attributes provided. As one possible example, the model validation tools 306 may be used to determine whether the fabricated product might be top-heavy and therefore likely to tip over under expected loads or stresses. The user or the system may then use the result of the model validation tools 306 to make corrections or changes to the model, if necessary or desired. Continuing with the above example, the user (or system) may decide to change the weight distribution of materials represented in the model to decrease the likelihood that the product may tip over...The model validation tools 306 may also help the user determine whether moving parts clash or interfere with one another, how much weight a product may carry, how much a part may deform under specific stresses, whether heat and air circulate through the product properly, whether the product would survive a fall, and the like. The model validation tools 306 may include, for example, validation of design tolerances, tolerance stackup validation, assembly simulation, fully-integrated mechanism simulation, simulation of welded structures, product failure prediction, prediction of buckling and collapse, heating and cooling simulation, simulation of drop test and impact, nonlinear dynamics, simulation of loading effects, simulation of plastic parts, fluid flow simulation, and the like. In some implementations, the functionality of the model completeness verification tools 304 and the model validation tools 306 are combined into a single model validation module...The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the catalog content database 116... In the embodiment illustrated in FIG. 4, if the product model received from the user or the product model generated by the on-demand product fabrication system at block 410 is determined to be complete at block 406, the method 400 continues to block 412 and performs a product simulation to validate the model. As explained above, product simulation may be used to subject the model to similar conditions as in the real world, including stresses, impact, heat, airflow, and the like. Once the product simulation validates the model, a prototype of the product can be created at block 414. The prototype of the product may then be provided to the user for a determination of whether the prototype meets the user's needs at block 416. The prototype may be provided to the user via a variety of delivery means (e.g., airmail, ground shipping, etc.). If the user is satisfied with the prototype, then the method 400 continues to block 418, if the user is not satisfied with the prototype, blocks 404 through 416 may be iterated until the user is satisfied with the prototype. At block 418, the model for the product is updated based on the results of the product simulation of the model and/or the prototype iterations. When the user is satisfied with the prototype, the manufacturable model can be finalized for production of products based on the finalized model. The finalized product is ready to be fabricated at block 420. In some embodiments, the product may be fabricated geographically locally to the on-demand product fabrication system 100, and in other embodiments, the product may be fabricated geographically remotely from the system 100. Once the on-demand product fabrication system has fabricated a product on demand, the method ends in block 422...” paragraphs 0029-0031/0037) and 
wherein the prototyping includes simulating the modified design and the factor in a simulation system, and wherein the simulating includes examining performance of the modified design with a simulation of the factor (“...The prototype creation tools 308 may allow the user to receive a prototype of the product based on the model. The prototype creation tools 308 may allow the user to request changes to the prototype. For example, the user may wish to add colors, change dimensions, or use other types of materials. Model finalization tools 310 may allow the user to create a final model of the product to be fabricated based on the output of the model validation tools 306 and the prototype creation tools 310...The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the catalog content database 116...In the embodiment illustrated in FIG. 4, if the product model received from the user or the product model generated by the on-demand product fabrication system at block 410 is determined to be complete at block 406, the method 400 continues to block 412 and performs a product simulation to validate the model. As explained above, product simulation may be used to subject the model to similar conditions as in the real world, including stresses, impact, heat, airflow, and the like. Once the product simulation validates the model, a prototype of the product can be created at block 414. The prototype of the product may then be provided to the user for a determination of whether the prototype meets the user's needs at block When the user is satisfied with the prototype, the manufacturable model can be finalized for production of products based on the finalized model. The finalized product is ready to be fabricated at block 420. In some embodiments, the product may be fabricated geographically locally to the on-demand product fabrication system 100, and in other embodiments, the product may be fabricated geographically remotely from the system 100. Once the on-demand product fabrication system has fabricated a product on demand, the method ends in block 422...” paragraph 0032/0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Cama and Wilkinson with the teaching of Bodell because the teaching of Bodell would improve the system of Cama and Wilkinson by providing a technique .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 11, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/03795999 A1 to Bodell et al. in view of U.S. Pub. No. 2016/0167308 A1 to Glasgow et al. and further in view of U.S. Pub. No. 2015/0242929 A1 to Wilkinson et al.

As to claim 1, Bodell teaches a method comprising: 
operating a three-dimensional (3D) solid product in an environment from a plurality of environments (“...the representation of product dimensions or configuration, representation of material tolerances, sensitivity to different fabrication or performance scenarios, compliance with industry, regulatory, quality, or safety standards, etc... The model validation tools 306 may also help the user determine whether moving parts clash or interfere with one another, how much weight a product may carry, how much a part may deform under specific stresses, whether heat and air circulate through the product properly, whether the product would survive a fall, and the like. The model validation tools 306 may include, for example, validation of design tolerances, tolerance stackup validation, assembly simulation, fully-integrated mechanism simulation, simulation of welded structures, product failure prediction, prediction of buckling and collapse, heating and cooling simulation, simulation of drop test and impact, nonlinear dynamics, simulation of loading effects, simulation of plastic parts, fluid flow simulation, and the like. In some implementations, the functionality of the model completeness verification tools 304 and the model validation tools 306 are combined into a single model validation module...” paragraphs 0030-0031);
identifying, using an analytical model, from the collection of report data about the product, the problem related to the operation of the product The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining whether the received model is in the correct format, includes the appropriate files (e.g., drawing files, part files, assembly files, etc.), etc. The model completeness verification tools 304 may also be used to request further information from the user. For example, if the model input by the user is not a three-dimensional representation of the product, the user interaction framework 110 may request further input by the user, such as a photograph of the product to be fabricated...Once the model has been verified to be complete as a manufacturable model, the model validation tools 306 may be used to, for example, validate or analyze, for the manufacturable model or a product fabricated based on the model, the representation of product dimensions or configuration, representation of material tolerances, sensitivity to different fabrication or performance scenarios, compliance with industry, regulatory, quality, or safety standards, etc. For example, the tools 306 may include a set of consistency checking rules to facilitate validating the 3D configuration of the product from the model. The tools 306 may also provide error messages to aid the designer to make corrections or alterations to the model. In some implementations, the tools 306 can be configured to test product designs for defects before prototypes are fabricated. The model validation tools 306 may help the user improve or optimize the model. For example, the model validation tools 306 may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like. In some embodiments, the model validation tools 306 may receive user-provided attributes relating to how the fabricated product might perform under various environmental conditions or scenarios. The user (or system) may make such a determination by using the model validation tools 306 to subject the model of the product to a simulation of environmental conditions using the attributes provided. As one possible example, the model validation tools 306 may be used to determine whether the fabricated product might be top-heavy and therefore likely to tip over under expected loads or stresses. The user or the system may then use the result of the model validation tools 306 to make corrections or changes to the model, if necessary or desired. Continuing with the above example, the user (or system) may decide to change the weight distribution of materials represented in the model to decrease the likelihood that the product may tip over...The model validation tools 306 may also help the user determine whether moving parts clash or interfere with one another, how much weight a product may carry, how much a part may deform under specific stresses, whether heat and air circulate through the product properly, whether the product would survive a fall, and the like. The model validation tools 306 may include, for example, validation of design tolerances, tolerance stackup validation, assembly simulation, fully-integrated mechanism simulation, simulation of welded structures, product failure prediction, prediction of buckling and collapse, heating and cooling simulation, simulation of drop test and impact, nonlinear dynamics, simulation of loading effects, simulation of plastic parts, fluid flow simulation, and the like. In some implementations, the functionality of the model completeness verification tools 304 and the model validation tools 306 are combined into a single model validation module...The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the catalog content database 116...In the embodiment illustrated in FIG. 4, if the product model received from the user or the product model generated by the on-demand product fabrication system at block 410 is determined to be complete at block 406, the method 400 continues to block 412 and performs a product simulation to validate the model. As explained above, product simulation may be used to subject the model to similar conditions as in the real world, including stresses, impact, heat, airflow, and the like. Once the product simulation validates the model, a prototype of the product can be created at block 414. The prototype of the product may then be provided to the user for a determination of whether the prototype meets the user's needs at block 416. The prototype may be provided to the user via a variety of delivery means (e.g., airmail, ground shipping, etc.). If the user is satisfied with the prototype, then the method 400 continues to block 418, if the user is not satisfied with the prototype, blocks 404 through 416 may be iterated until the user is satisfied with the prototype. At block 418, the model for the product is updated based on the results of the product simulation of the model and/or the prototype iterations. When the user is satisfied with the prototype, the manufacturable model can be finalized for production of products based on the finalized model. The finalized product is ready to be fabricated at block 420. In some embodiments, the product may be fabricated geographically locally to the on-demand product fabrication system 100, and in other embodiments, the product may be fabricated geographically remotely from the system 100. Once the on-demand product fabrication system has fabricated a product on demand, the method ends in block 422...” paragraphs 0029-0031/0037); 
The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining whether the received model is in the correct format, includes the appropriate files (e.g., drawing files, part files, assembly files, etc.), etc. The model completeness verification tools 304 may also be used to request further information from the user. For example, if the model input by the user is not a three-dimensional representation of the product, the user interaction framework 110 may request further input by the user, such as a photograph of the product to be fabricated...Once the model has been verified to be complete as a manufacturable model, the model validation tools 306 may be used to, for example, validate or analyze, for the manufacturable model or a product fabricated based on the model, the representation of product dimensions or configuration, representation of material tolerances, sensitivity to different fabrication or performance scenarios, compliance with industry, regulatory, quality, or safety standards, etc. For example, the tools 306 may include a set of consistency checking rules to facilitate validating the 3D configuration of the product from the model. The tools 306 may also provide error messages to aid the designer to make corrections or alterations to the model. In some implementations, the tools 306 can be configured to test product designs for defects before prototypes are fabricated. The model validation tools 306 may help the user improve or optimize the model. For example, the model validation tools 306 may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like. In some embodiments, the model validation tools 306 may receive user-provided attributes relating to how the fabricated product might perform under various environmental conditions or scenarios. The user (or system) may make such a determination by using the model validation tools 306 to subject the model of the product to a simulation of environmental conditions using the attributes provided. As one possible example, the model validation tools 306 may be used to determine whether the fabricated product might be top-heavy and therefore likely to tip over under expected loads or stresses. The user or the system may then use the result of the model validation tools 306 to make corrections or changes to the model, if necessary or desired. Continuing with the above example, the user (or system) may decide to change the weight distribution of materials represented in the model to decrease the likelihood that the product may tip over...The model validation tools 306 may also help the user determine whether moving parts clash or interfere with one another, how much weight a product may carry, how much a part may deform under specific stresses, whether heat and air circulate through the product properly, whether the product would survive a fall, and the like. The model validation tools 306 may include, for example, validation of design tolerances, tolerance stackup validation, assembly simulation, fully-integrated mechanism simulation, simulation of welded structures, product failure prediction, prediction of buckling and collapse, heating and cooling simulation, simulation of drop test and impact, nonlinear dynamics, simulation of loading effects, simulation of plastic parts, fluid flow simulation, and the like. In some implementations, the functionality of the model completeness verification tools 304 and the model validation tools 306 are combined into a single model validation module...The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the catalog content database 116... In the embodiment illustrated in FIG. 4, if the product model received from the user or the product model generated by the on-demand product fabrication system at block 410 is determined to be complete at block 406, the method 400 continues to block 412 and performs a product simulation to validate the model. As explained above, product simulation may be used to subject the model to similar conditions as in the real world, including stresses, impact, heat, airflow, and the like. Once the product simulation validates the model, a prototype of the product can be created at block 414. The prototype of the product may then be provided to the user for a determination of whether the prototype meets the user's needs at block 416. The prototype may be provided to the user via a variety of delivery means (e.g., airmail, ground shipping, etc.). If the user is satisfied with the prototype, then the method 400 continues to block 418, if the user is not satisfied with the prototype, blocks 404 through 416 may be iterated until the user is satisfied with the prototype. At block 418, the model for the product is updated based on the results of the product simulation of the model and/or the prototype iterations. When the user is satisfied with the prototype, the manufacturable model can be finalized for production of products based on the finalized model. The finalized product is ready to be fabricated at block 420. In some embodiments, the product may be fabricated geographically locally to the on-demand product fabrication system 100, and in other embodiments, the product may be fabricated geographically remotely from the system 100. Once the on-demand product fabrication system has ...” paragraphs 0029-0031/0037); 
prototyping a modified design of the product, the modified design of the product being configured to solve the problem, wherein the prototyping includes simulating the modified design and the factor in a simulation system, wherein the simulating includes examining performance of the modified design with a simulation of the factor (“...The prototype creation tools 308 may allow the user to receive a prototype of the product based on the model. The prototype creation tools 308 may allow the user to request changes to the prototype. For example, the user may wish to add colors, change dimensions, or use other types of materials. Model finalization tools 310 may allow the user to create a final model of the product to be fabricated based on the output of the model validation tools 306 and the prototype creation tools 310...The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the When the user is satisfied with the prototype, the manufacturable model can be finalized for production of products based on the finalized model. The finalized product is ready to be fabricated at block 420. In some embodiments, the product may be fabricated geographically locally to the on-demand product fabrication system 100, and in other embodiments, the product may be fabricated geographically remotely from the system 100. Once the on-demand product fabrication system has fabricated a product on demand, the method ends in block 422...” paragraph 0032/0037). 
Bodell is silent with reference to providing a 3D printing specification corresponding to the prototype, responsive to the modified design solving the problem with the factor in a simulation system,
assembling a collection of report data from a plurality of data sources reported by a plurality of users regarding a problem related to an operation of a three-dimensional (3D) solid product in respective  environments, and 
extracting information from the collection of report data according to a set of association rules.
Glasgow teaches providing a 3D printing specification (3D Digital Model/specifications) corresponding to the prototype, responsive to the modified design solving the problem with the factor in a simulation system (“...Many sports and other activities require the purchase of expensive gear or equipment. While a user may initially possess the gear to learn the sport, he or she might not yet be proficient enough in the sport or activity to take Adjustments to the item to compensate for or correct the user's traits are identified and a 3D digital model of the adjusted item is created for digital printing. The creation of the digital model may (or may not) include scanning the adjusted generic item (e.g. a golf driver head with additional volume or weights added to it), or other digital input techniques...A "real-life" version of the adjusted item is then 3D printed as a second or further prototype (also termed an "iterative" prototype) specifically designed to compensate for or correct the user's traits. The process continues with creating and 3D printing further digital models of prototypes and re-testing them in use until the user has achieved a sufficient degree of proficiency in the sport or In some examples, a 3D printing marketplace allows marketplace participants such as CAD designers, sports manufacturers, engineers, sports consumers, and so forth to upload generic, prototype, or final designs or specifications (generally referred to herein as "digital models") into a marketplace platform, for example hosted by an online retailer or a 3D service provider. In some examples, an upload fee is charged, for example, based on a fixed price, or a variable price based on file size. In some examples, the uploaded designs (digital models) are sent to or displayed to remote 3D service providers participating in the marketplace for 3D printing and manufacture of the various prototypes as described further above. This may be an iterative process, using a local 3D printer or a remote one. The communication or display of the digital models can occur through various communication channels such as web-enabled devices, mobile applications, and the like. In some examples, buyers can select a 3D printing service to print a 3D version of a prototype displayed in digital form. In some examples, 3D service providers can compete or bid to complete a 3D printing task based on a displayed design. Users or 3D service providers can select a printing option associated with the displayed design from an array of available 3D printing options. In some examples, the 3D printing marketplace may have access to a system of federated 3D printing services, or a network of such services. The federated or networked printing services may be ranked and displayed in order of preference or other identified criteria to a buyer. As used in this specification, the term "ranking" includes "listing" and, where appropriate, these terms are used interchangeably...The method 600 may further comprise, at operation 624, creating a series of 3D digital models for a plurality of iterative prototypes of the item of sports equipment based on repeat testing of the item of sports equipment by the user. The method 600 may further comprise, at operation 626, 3D printing each of the 3D digital models for repeat testing by the user...In some examples, creating the 3D digital model of the item of sports equipment based on the identified modification further comprises, at operation 628, initiating a request for authorization to print the 3D digital model from an owner of digital rights to the item of sports equipment. At operation 630, a received authorization from a digital rights owner may be incorporated in printing instructions transmitted to a 3D printer or 3D printing service...” paragraphs 0045/0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bodell with the teaching of Glasgow because the teaching of Glasgow would improve the system of Bodell by providing a design documentation or specification that explains how to operate or how to use design.
Wilkinson teaches assembling a collection of report data from a plurality of data sources reported by a plurality of users regarding a problem related to an operation of a three-dimensional (3D) solid product in Additionally, the user feedback can be combined with additional user feedback related to the same item to provide a group analysis of both the recommendation system's output for that item (e.g., how accurate is the recommended size being output for that item) as well as to determine any trends related to the manufacturer of that item (e.g., nearly 30% of all users report that the item runs much smaller than the size would indicate). Such a group analysis 1110 can provide a larger scale view of both the recommendation system's recommendation as well as the manufacturing characteristics of the item...FIG. 2 illustrates a sample process for providing a sizing recommendation for wearable items such as footwear. A memory device in a computing device, such as server 104 as described above, or in one of computing devices 102a, 102b or 102c, or in a separate data storage facility, can maintain 202 a stored data set including identifying information for a plurality of wearable items and data related to each wearable item. The data can include a set of internal measurements and other fit and performance parameters that may be obtained for each wearable item and imported into the data set such that a two dimensional (2D) or three dimensional (3D) representation of the wearable item may be constructed. The data set also may include feedback about the wearable items as reviewed by multiple consumers, as will be described in more detail below...In an additional feature, the system may solicit and collect feedback from multiple users of the recommendation system. The system can store this feedback, aggregate and analyze this feedback, and use it to improve the item recommendation system. Additionally, the system can analyze the feedback to identify any particular trends related to a specific manufacturer or item. In this case, the system may send information related to the feedback to the manufacturer for review. This provides a means for large-scale collection and transmission of item specific review information to a manufacturer. Based upon the feedback information, the manufacturer may decide to alter an item they are currently producing, or produce a new item based upon the feedback. The feedback aggregation and analysis, and subsequent use of the feedback information, is described in greater detail in the following discussion of FIGS. 9-11... Similarly, the recommendation system can be used to provide 1114 suppliers or manufacturers of the items being reviewed with the feedback information. The recommendation system may monitor the feedback information to identify one or more trends in the information such as a collection of reviewers having the same or similar negative feedback regarding an item. If the number of reviewers exceeds a particular threshold as set by the manufacturer (e.g., 25%), the recommendation system may be configured to provide 1114 the manufacturer with a notice indicating the negative feedback...” paragraphs 0042/0071/0088/0092) and 
extracting information from the collection of report data according to a set of association rules (or if the number of positive reviewers exceeds a particular threshold as set by the manufacturer (e.g., 90%)/a particular threshold as set by the manufacturer (e.g., 25%)) (“...Conversely, the recommendation system can also provide 1114 positive feedback to the manufacturer as well. For example, a manufacturer may include a new feature on an item for sale. The recommendation system may collect and analyze positive feedback related to the item and, more specifically, to the new feature. If a particular trend is determined, or if the number of positive reviewers exceeds a particular threshold as set by the manufacturer (e.g., 90%), the recommendation system may provide 1114 the positive feedback to the manufacturer...Similarly, the recommendation system can be used to provide 1114 suppliers or manufacturers of the items being reviewed with the feedback information. The recommendation system may monitor the feedback information to identify one or more trends in the information such as a collection of reviewers having the same or similar negative feedback regarding an item. If the number of reviewers exceeds a particular threshold as set by the manufacturer (e.g., 25%), the recommendation system may be configured to provide 1114 the manufacturer with a notice indicating the negative feedback...” paragraphs 0092/0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bodell and Glasgow with the teaching of Wilkinson because the teaching of Wilkinson would improve the system of Bodell and Glasgow by providing feedback data set about of items as reviewed by multiple consumers (by providing large sample of feedback) to allow manufacturers alter or correct issues/problem during subsequent fabrication. 

As to claim 2, Bodell teaches the method of claim 1, further comprising: 
determining a user (User) who reported the problem/allowing only the user to obtain the specification of the modified design, wherein the problem is a user-specific problem related only to the user (Model Validation Tools 306), and wherein the modified design solves the user-specific problem/accepting from the user an input, the input causing a further modification of the modified design to produce a second specification andPage 35 of 42 Docket No. END920150190US02providing the second specification to the user for 3D printing (“...Once the model has been verified to be complete as a manufacturable model, the model validation tools 306 may be used to, for example, validate or analyze, for the manufacturable model or a product fabricated based on the model, the representation of product dimensions or configuration, representation of material tolerances, sensitivity to different fabrication or performance scenarios, compliance with industry, regulatory, quality, or safety standards, etc. For example, the tools 306 may include a set of consistency checking rules to facilitate validating the 3D configuration of the product from the model. The tools 306 may also provide error messages to aid the designer to make corrections or alterations to the model. In some implementations, the tools 306 can be configured to test product designs for defects before prototypes are fabricated. The model validation tools 306 may help the user improve or optimize the model. For example, the model validation tools 306 may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like. In some embodiments, the model validation tools 306 may receive user-provided attributes relating to how the fabricated product might perform under various environmental conditions or scenarios. The user (or system) may make such a determination by using the model validation tools 306 to subject the model of the product to a simulation of environmental conditions using the attributes provided. As one possible example, the model validation tools 306 may be used to determine whether the fabricated product might be top-heavy and therefore likely to tip over under expected loads or stresses. The user or the system may then use the result of the model validation tools 306 to make corrections or changes to the model, if necessary or desired. Continuing with the above example, the user (or system) may decide to change the weight distribution of materials represented in the model to decrease the likelihood that the product may tip over...The model validation tools 306 may also help the user determine whether moving parts clash or interfere with one another, how much weight a product may carry, how much a part may deform under specific stresses, whether heat and air circulate through the product properly, whether the product would survive a fall, and the like. The model validation tools 306 may include, for example, validation of design tolerances, tolerance stackup validation, assembly simulation, fully-integrated mechanism simulation, simulation of welded structures, product failure prediction, prediction of buckling and collapse, heating and cooling simulation, simulation of drop test and impact, nonlinear dynamics, simulation of loading effects, simulation of plastic parts, fluid flow simulation, and the like. In some implementations, the functionality of the model completeness verification tools 304 and the model validation tools 306 are combined into a single model validation module...The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the catalog content database 116... In the embodiment illustrated in FIG. 4, if the product model received from the user or the product model generated by the on-demand product fabrication system at block 410 is determined to be complete at block 406, the method 400 continues to block 412 and performs a product simulation to validate the model. As explained above, product simulation may be used to subject the model to similar conditions as in the real world, including stresses, impact, heat, airflow, and the like. Once the product simulation validates the model, a prototype of the product can be created at block 414. The prototype of the product may then be provided to the user for a determination of whether the prototype meets the user's needs at block 416. The prototype may be provided to the user via a variety of delivery means (e.g., airmail, ground shipping, etc.). If the user is satisfied with the prototype, then the method 400 continues to block 418, if the user is not satisfied with the prototype, blocks 404 through 416 may be iterated until the user is satisfied with the prototype. At block 418, the model for the product is updated based on the results of the product simulation of the model and/or the prototype iterations. When the user is satisfied with the prototype, the manufacturable model can be finalized for production of products based on the finalized model. The finalized product is ready to be fabricated at block 420. In some embodiments, the product may be fabricated geographically locally to the on-demand product fabrication system 100, and in other embodiments, the product may be fabricated geographically remotely from the system 100. Once the on-demand product fabrication system has fabricated a product on demand, the method ends in block 422...” paragraphs 0030-0031/0037). 

As to claim 4, Bodell teaches the method of claim 1, further comprising: 
simulating, in the simulation system using a processor and a memory, the factor and the operation related to the problem (“...In some embodiments, the model input tools 302 may be used to allow the system 100 to receive a manufacturable model of a product to be fabricated on demand. The manufacturable model may include information about dimensions, shapes, tolerances, materials, fabrication processes, and other data or requirements related to the product to be fabricated. For example, the manufacturable model may comprise a 3D CAD model (e.g., AutoCAD.TM. or Solidworks.TM. data files) that provides a three-dimensional representation of an object. The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining The model validation tools 306 may help the user improve or optimize the model. For example, the model validation tools 306 may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like. In some embodiments, the model validation tools 306 may receive user-provided attributes relating to how the fabricated product might perform under various environmental conditions or scenarios. The user (or system) may make such a determination by using the model validation tools 306 to subject the model of the product to a simulation of environmental conditions using the attributes provided. As one possible example, the model validation tools 306 may be used to determine whether the fabricated product might be top-heavy and therefore likely to tip over under expected loads or stresses. The user or the system may then use the result of the model validation tools 306 to make corrections or changes to the model, if necessary or desired. Continuing with the above example, the user (or system) may decide to change the weight distribution of materials represented in the model to decrease the likelihood that the product may tip over...The model validation tools 306 may also help the user determine whether moving parts clash or interfere with one another, how much weight a product may carry, how much a part may deform under specific stresses, whether heat and air circulate through the product properly, whether the product would survive a fall, and the like. The model validation tools 306 may include, for example, validation of design tolerances, tolerance stackup validation, assembly simulation, fully-integrated mechanism simulation, simulation of welded structures, product failure prediction, prediction of buckling and collapse, heating and cooling simulation, simulation of drop test and impact, nonlinear dynamics, simulation of loading effects, simulation of plastic parts, fluid flow simulation, and the like. In some implementations, the functionality of the model completeness verification tools 304 and the model validation tools 306 are combined into a single model validation module...” paragraph 0029).  

As to claim 8, Bodell teaches the method of claim 1, wherein the correlating uses a correlation rule (“...In some embodiments, the model input tools 302 may be used to allow the system 100 to receive a manufacturable model of a product to be fabricated on demand. The manufacturable model may include information about dimensions, shapes, tolerances, materials, fabrication processes, and other data or requirements related to the product to be fabricated. For example, the The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining whether the received model is in the correct format, includes the appropriate files (e.g., drawing files, part files, assembly files, etc.), etc. The model completeness verification tools 304 may also be used to request further information from the user. For example, if the model input by the user is not a three-dimensional representation of the product, the user interaction framework 110 may request further input by the user, such as a photograph of the product to be fabricated...Once the model has been verified to be complete as a manufacturable model, the model validation tools 306 may be used to, for example, validate or analyze, for the manufacturable model or a product fabricated based on the model, the representation of product dimensions or configuration, representation of material tolerances, sensitivity to different fabrication or performance scenarios, compliance with industry, regulatory, quality, or safety standards, etc. For example, the tools 306 may include a set of consistency checking rules to facilitate validating the 3D configuration of the product from the model. The tools 306 may also provide error messages to aid the designer to make corrections or alterations to the model. In some implementations, the tools 306 can be configured to test product designs for defects before prototypes are fabricated. The model validation tools 306 may help the user improve or optimize the model. For example, the model validation tools 306 may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like. In some embodiments, the model validation tools 306 may receive user-provided attributes relating to how the fabricated product might perform under various environmental conditions or scenarios. The user (or system) may make such a determination by using the model validation tools 306 to subject the model of the product to a simulation of environmental conditions using the attributes provided. As one possible example, the model validation tools 306 may be used to determine whether the fabricated product might be top-heavy and therefore likely to tip over under expected loads or stresses. The user or the system may then use the result of the model validation tools 306 to make corrections or changes to the model, if necessary or desired. Continuing with the above example, the user (or system) may decide to change the weight distribution of materials represented in the model to decrease the likelihood that the product may tip over...The model validation tools 306 may also help the user determine whether moving parts clash or interfere with one another, how much weight a product may carry, how much a part may deform under specific stresses, whether heat and air circulate through the product properly, whether the product would survive a fall, and the like. The model validation tools 306 may include, for example, validation of design tolerances, tolerance stackup validation, assembly simulation, fully-integrated mechanism simulation, simulation of welded structures, product failure prediction, prediction of buckling and collapse, heating and cooling simulation, simulation of drop test and impact, nonlinear dynamics, simulation of loading effects, simulation of plastic parts, fluid flow simulation, and the like. In some implementations, the functionality of the model completeness verification tools 304 and the model validation tools 306 are combined into a single model validation module...The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the catalog content database 116...In the embodiment illustrated in FIG. 4, if the product model received from the user or the product model generated by the on-demand product fabrication system at block 410 is determined to be complete at block 406, the method 400 continues to block 412 and performs a product simulation to validate the model. As explained above, product simulation may be used to subject the model to similar conditions as in the real world, including stresses, impact, heat, airflow, and the like. Once the product simulation validates the model, a prototype of the product can be created at block 414. The prototype of the product may then be provided to the user for a determination of whether the prototype meets the user's needs at block 416. The prototype may be provided to the user via a variety of delivery means (e.g., airmail, ground shipping, etc.). If the user is satisfied with the prototype, then the method 400 continues to block 418, if the user is not satisfied with the prototype, blocks 404 through 416 may be iterated until the user is satisfied with the prototype. At block 418, the model for the product is updated based on the results of the product simulation of the model and/or the prototype iterations. When the user is satisfied with the prototype, the manufacturable model can be finalized for production of products based on the finalized model. The finalized product is ready to be fabricated at block 420. In some embodiments, the product may be fabricated geographically locally to the on-demand product fabrication system 100, and in other embodiments, the product may be fabricated geographically remotely from the system 100. Once the on-demand product fabrication system has fabricated a product on demand, the method ends in block 422...” paragraphs 0029-0031/0037).  

As to claims 10 and 19, see the rejection of claim 1 expect for a computer program product comprising a computer readable storage device, a processor, and a computer-readable memory.
Bodell teaches a computer program product comprising a computer readable storage device, a processor, and a computer-readable memory (figure 2).

As to claims 11 and 20, see the rejection of claim 2 above.

As to claim 13, see the rejection of claim 4 above.

As to claim 17, see the rejection of claim 8 above.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0379599 A1 to Bodell et al. in view of U.S. Pub. No. 2016/0167308 A1 to Glasgow et al. and further in view of U.S. Pub. No. 2015/0242929 A1 to Wilkinson et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2014/0052645 A1 to Hawes et al.

As to claim 3, Bodell as modified by Glasgow and Wilkinson teaches the method of claim 1, however it is silent with reference to allowing a group of users to obtain the specification of the modified design, wherein the problem is a general problem related to the group, and wherein the modified design solves the general problem, accepting an input from a user 
Hawes teaches allowing a group of users to obtain the specification of the modified design (Solution Aggregator 320), wherein the problem is a general problem related to the group (“...Potential symptoms and problems with a product can be categorized into topics. These topics can be presented in topic list 940. Selection of a topic can cause solutions aggregator to present subtopics, follow up questions and in-line messages. This process can continue until the symptoms engine of the solutions aggregator exhausts its efforts and defines a problem or question. The problem identified can be a specific problem or a more general problem. This can depend on the results of the decision tree, which can depend on feedback received from the user, other summary information received from the product or solution providers, and also diagnostic information received from the product. In some examples, the topics and subtopics can be organized in a decision tree structure where depending on the topic, subtopics, and symptoms selected by the user, different categories or questions are presented to the user. Here, the user has selected topic 941 titled "iPhone and Accessories" (as indicated by the highlighted selection). Selection of this topic results in the 
wherein the modified design solves the general problem design (Solution Aggregator 320), accepting an input from a user in the group, the input forming a feedback (“...Solutions aggregator 320 is configured to analyze a customer assistance request with a product (or service) and route the customer assistance request to a solution channel capable of processing the request. In some examples, one or more solution options (e.g., self-help solutions 350, service solutions 360, support solution options 370) can be presented to the customer and the customer can select a preferred solution option. Solutions aggregator 320 can route the customer assistance request to a solution provider configured to process the customer's preferred solution option. For example, support providers can handle support solutions while service providers can handle service solutions. Each provider can include a set of rules to manage and process the queue of customer's seeking assistance The solution options presented to the customer can depend on factors including the product or service specified, device making the request, type of issue, diagnosis of the issue, the date and time of the request, the point of purchase for the product, the entitlements of the customer or the product, the available resource bandwidth of the solution provider, the language of the customer, the location of the product, available spoken or written languages of the solution provider, the hours of operation of the solution provider, and others. These factors can be processed by a heuristics engine which returns a list of solution options that are able to process the customer assistance request and sometimes, a recommended solution option...In one embodiment, a customer can report an issue with a product (or service) by using a web browser application or other application to transmit an assistance request for the issue to solutions aggregator 320. For example, a customer can select a help link in an application running on the client device to request assistance. In another embodiment, an assistance request for an issue with a product (or service) can be automatically generated by computing device 310. For example, computing device 310 can automatically transmit a request to solutions aggregator 320 when a product running on computing device 310 suffers from an error, problem, or issue. Exemplary scenarios include a fatal error occurring on an application running on computing device 310 or a component of computing device 310 overheating. The overheating can cause a monitoring application to generating a warning and transmit a request to solutions aggregator 320 for service. Regardless of how the request is generated, solutions aggregator 320 can start a support session between solutions aggregator 320 and computing device 310 in response to the request. The support session can include communicating back and forth between computing device 310 and solutions aggregator 320 to diagnose the request and apply heuristics to identify the one or more solution options capable of processing the request. The type of communications that takes place during a support session can depend on the type of request, the symptom engine 322's ability to analyze the request, the severity of an issue that the request is attempting to have addressed, and others. In some examples, the request can include metadata (such as a crash log) that is associated with the problem. The metadata can provide the solutions aggregator 320 and downstream support resources some context to the problem, thus shortening the support session. Information acquired during the support session can be stored in customer case database 330 and/or customer metadata database 340 to be used by downstream support resources, including the solution providers. Solutions aggregator 320 can interpret all the information acquired during the support session to narrow the customer's question or issue to a specific category or problem. Solutions aggregator 320 can then determine the solutions that are configured to or are best suited to help the customer resolve their question or issue based on pre-defined rule sets. This input analysis can take a look at multiple factors, such as the locale and time of day that the customer is requesting help, the business hours of the each solution offering, entitlement information describing the types of support that the product or user is entitled to, and scheduling information for each solution. This information is gathered to identify and present the most appropriate, ranked solutions for the customer's interactive support session. Solutions aggregator 320 can also recommend a particular solution that is best suited to the customer's problem, based on the entitlement information and/or the problem identified. Thus, solutions aggregator 320 can provide customers a variety of ranked solutions, including self-help, support, and service options for a question or issue with a product through a single point of contact. The solutions can include articles to assist the customer in resolving their issue themselves, support solutions via email/messaging/voice/chat, or service solutions such as repair requests. Therefore, the customer may be given access to a plethora of ranked solutions while only needing to provide the product and symptom information once. For example, solution options such as a mail-in repair, an online chat, and a telephone call with technical support can all be offered through a single point of contact such as a web page. This is advantageous over traditional methods where each solution has a different point of contact and is restricted to offer solutions by product only. To speak with a technical specialist, the customer dials a number on the phone. To look for self-help solutions, the customer visits a website via a browser on the customer's phone or computer. To schedule a repair, the customer visits another web page. Solutions aggregator 320 includes symptoms engine 322. Symptoms engine 322 is configured to use heuristics to narrow the customer's assistance request to a specific category, topic, or problem. This can be accomplished by using symptom information describing the question or issue. The symptom information can be received by symptoms engine 322 from a variety of sources including computing device 310, application 314, an inbound URL with metadata, and the support providers. The symptoms information can be used by symptoms engine 322 to identify categories, topics, or topics that are related to the customer's assistance request...” paragraphs 0053-0056), and 
adding the feedback to the report data (“...In one embodiment, a customer can report an issue with a product (or service) by using a web browser application or other application to transmit an assistance request for the issue to solutions aggregator 320. For example, a customer can select a help link in an application running on the client device to request assistance. In another embodiment, an assistance request for an issue with a product (or service) can be automatically generated by computing device 310. For example, computing device 310 can automatically transmit a request to solutions aggregator 320 when a product running on computing device 310 suffers from an error, problem, or issue. Exemplary scenarios include a fatal error occurring on an application running on computing device 310 or a component of computing device 310 overheating. The overheating can cause a monitoring application to generating a warning Information acquired during the support session can be stored in customer case database 330 and/or customer metadata database 340 to be used by downstream support resources, including the solution providers...” paragraph 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 

As to claim 12, see the rejection of claim 3 above.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0379599 A1 to Bodell et al. in view of U.S. Pub. No. 2016/0167308 A1 to Glasgow et al. and further in view of U.S. Pub. No. 2015/0242929 A1 to Wilkinson et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2003/077897 A1 to Bieda et al.

As to claim 5, Bodell as modified by Glasgow and Wilkinson teaches the method of claim 1, however it is silent with reference to assigning a weight to the problem according to weighting rule, and

Bieda teaches assigning a weight to the problem according to weighting rule (“...The step of determining degree of risk includes the steps of determining the severity of the effect of each failure, and determining the frequency of occurrence of the effect of each failure. According to the method, the determined severity of effects of a plurality of different detected failures are ranked to generate a plurality of different severity ranking values. The frequency of occurrence of the plurality of different failures are also ranked in a ranked frequency of occurrence values...Concurrent with, or subsequent to, the calculation of the probability of occurrence of value P(O), the particular severity ranking is determined by describing in step 64 in the failure mode section, the particular effect of the specific failure. Example of severity effect is shown in FIG. 6B...Next, step 66 generates a severity ranking for either a design or process failure selected from Tables H and I, respectively. A particular severity ranking is the input in step 66...The method of claim 2 further comprising the step of: ranking the determined severity of effects of a plurality of different detected failures to generate a plurality of different severity ranking values; and ranking the determined frequency of occurrences of a plurality of different failures in ranked frequency of occurrence values...” paragraphs 0021/0056/0057/0086, claim 3), and
selecting, according to the weight assigned to the problem, the problem for the prototyping (“...With the detection ranking value, the final risk assessment can be made in section 97. The total risk assessment number (RPN) is calculated by the equation (RPN=S.times.O.times.D) is then calculated in step 98. The total risk assessment (RPN) can be compared with a threshold as shown in step 99 in FIG. 4D, such as 125 for example. Any values of (RPN) for a particular failure greater than this threshold can be used as an indication that the particular root cause does not reduce substantially the failure risk for the product. Control can be routed back to the (PDCA) section 18 for a determination of a new failure effect root cause...” paragraph 0088).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bodell, Glasgow and Wilkinson with the teaching of Bieda because the teaching of Bieda would improve the system of Bodell, Glasgow and Wilkinson by determining a degree of risk of a detected failure and based 

As to claim 6, Bodell as modified by Glasgow and Wilkinson teaches the method of claim 5, however it is silent with reference to wherein the weighting rule is applicable to the report data.  
Bieda teaches wherein the weighting rule is applicable to the report data (“...The step of determining degree of risk includes the steps of determining the severity of the effect of each failure, and determining the frequency of occurrence of the effect of each failure. According to the method, the determined severity of effects of a plurality of different detected failures are ranked to generate a plurality of different severity ranking values. The frequency of occurrence of the plurality of different failures are also ranked in a ranked frequency of occurrence values...Concurrent with, or subsequent to, the calculation of the probability of occurrence of value P(O), the particular severity ranking is determined by describing in step 64 in the failure mode section, the particular effect of the specific failure. Example of severity effect is shown in FIG. 6B...Next, step 66 generates a severity ranking for either a design or process failure selected from Tables H and I, respectively. A particular severity ranking is the input in step 66...The method of claim 2 further comprising the step of: ranking the determined severity of effects of a plurality of different detected failures to generate a plurality of different severity ranking values; and ranking the determined frequency of occurrences of a plurality of different failures in ranked frequency of occurrence values...” paragraphs 0021/0056/0057/0086, claim 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bodell, Glasgow and Wilkinson with the teaching of Bieda because the teaching of Bieda would improve the system of Bodell, Glasgow and Wilkinson by determining a degree of risk of a detected failure and based on that developing corrective action to correct the detected failures (paragraphs 0019/20). 

As to claim 7, Bodell as modified by Glasgow and Wilkinson teaches the method of claim 5, however it is silent with reference to wherein the weighting rule is applicable to the product.  
Bieda teaches wherein the weighting rule is applicable to the product (“...The step of determining degree of risk includes the steps of determining According to the method, the determined severity of effects of a plurality of different detected failures are ranked to generate a plurality of different severity ranking values. The frequency of occurrence of the plurality of different failures are also ranked in a ranked frequency of occurrence values...Concurrent with, or subsequent to, the calculation of the probability of occurrence of value P(O), the particular severity ranking is determined by describing in step 64 in the failure mode section, the particular effect of the specific failure. Example of severity effect is shown in FIG. 6B...Next, step 66 generates a severity ranking for either a design or process failure selected from Tables H and I, respectively. A particular severity ranking is the input in step 66...The method of claim 2 further comprising the step of: ranking the determined severity of effects of a plurality of different detected failures to generate a plurality of different severity ranking values; and ranking the determined frequency of occurrences of a plurality of different failures in ranked frequency of occurrence values...” paragraphs 0021/0056/0057/0086, claim 3) 


As to claims 14-16, see the rejection of claims 5-7 respectively.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0379599 A1 to Bodell et al. in view of U.S. Pub. No. 2016/0167308 A1 to Glasgow et al. and further in view of U.S. Pub. No. 2015/0242929 A1 to Wilkinson et al. as applied to claims 1 and 10 above, and further in view of U.S. Pub. No. 2013/0226925 A1 to Corbonell et al.

As to claim 9, Bodell as modified Glasgow and Wilkinson teaches the method of claim 1, however it is silent with reference to analyzing textual data in the collection of report data using a Natural Language Processing 
Corbonell teaches analyzing textual data in the collection of report data using a Natural Language Processing (NLP) engine/analyzing image data in the collection of report data using image analysis engine (“...The present invention discloses an intelligent product feedback analytics tool for improving the usability of product feedback data. The intelligent product feedback analytics tool can utilize a content aggregator to gather product feedback search results from various data sources for a set of product feedback search parameters. Natural language processing techniques can be used upon the product feedback search results to identify analytic parameters or commonalities shared by subsets of the product feedback search results. The intelligent product feedback analytics tool can also be configured to synthesize composite rating values from rating data contained in the product feedback search results. The product feedback search results, composite rating values, and analytic parameters can be presented within a user interface. The analytic parameters can provide a context and/or reason for the composite rating of a product's feedback...The natural language processor 145 can be a software system and/or application configured to perform natural language processing functions upon the text-based product feedback 130 returned as product feedback search results 180 by the content aggregator 165 for the purpose of identifying analytic parameters 185. Examples of functions that can be performed by the natural language processor 145 can include, but are not limited to, parsing the text-based product feedback 130, relationship extraction, sentiment analysis, topic segmentation, natural language understanding, and the like... The natural language processor 215 can be the component of the intelligent feedback tool 210 that receives the product feedback search results from the content aggregator 205. Once processing of the product feedback search results is finished, the natural language processor 215 can store 254 the processed items in the analytic search results library 235 and/or passed 252 to the product feedback hub 220...” paragraphs 0014/0039/0051); and 
extracting the set of factors from the textual data and the image data (“...For example, the product feedback search parameters 117 can be one or more text keywords. In a more robust example, the product feedback search parameters 117 can be represented by an image of a brand logo in addition to keywords... The text-based product feedback 130 collected by a product feedback data source 120 can represent the feedback submitted by a user 105 or other entity in a textual format. The text-based product feedback 130 can reside in one or more data stores 125 associated with the product feedback data sources 120...It should be noted that feedback collected by the product feedback data source 120 in a non-textual format (e.g., audio, video, or image) can require translation to a textual format in order to be used by the intelligent feedback tool 140...” paragraphs 00250035/0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Bodell, Glasgow and Wilkinson with the teaching of Bieda because the teaching of Bieda would improve the system of Bodell, Glasgow and Wilkinson by determining a degree of risk of a detected failure and based on that developing corrective action to correct the detected failures (paragraphs 0019/20). 

As to claim 18, see the rejection of claim 9 above.

Response to Arguments



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2010/0082954 A1 to Lim et al. and directed to program code for automatically creating configuration rule build files.
 U.S. Pub. No. 2016/0236414 A1 to Reese and directed to monitoring three-dimensional printing of printing material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES E ANYA/Primary Examiner, Art Unit 2194